                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   JUSTIN VOIGTSBERGER,

               Plaintiff,
                                     Civil No. 18-15016 (NLH/JS)
   v.

   NJ OAL JUDGE JOSEPH ASCIONE,
   WARDEN KAREN TAYLOR, FORMER       OPINION
   NJ AG CHRISTOPHER PORRINO,
   and PAMELA ULLMAN,

               Defendants.



APPEARANCES:

JUSTIN VOIGTSBERGER
127 GREENWOOD RD
CHERRY HILL, NJ 08034

     Appearing pro se.

ANNE E. WALTERS
OFFICE OF COUNTY COUNSEL
COURTHOUSE, 14th FLOOR
520 MARKET STREET
CAMDEN, NJ 08102

     Attorney for Defendant Warden Karen Taylor.

MICHAEL RALPH SARNO
OFFICE OF THE ATTORNEY GENERAL FOR NEW JERSEY
TORT LITIGATION AND JUDICIARY SECTION
25 MARKET STREET, P.O. BOX 116
TRENTON, NJ 08625

     Attorney for Defendants NJ OAL Judge Joseph Ascione, Former
NJ AG Christopher Porrino, and Pamela Ullman.
HILLMAN, District Judge

     This case concerns 42 U.S.C. § 1983 claims against an

administrative law judge, a warden, and a former state attorney

general and a deputy state attorney general.   Pending before the

Court are Defendant Warden Karen Taylor’s (“Warden Taylor”)

Motion to Dismiss and Defendants NJ OAL Judge Joseph Ascione

(“Judge Ascione”), Former NJ AG Christopher Porrino (“AG

Porrino”), and Pamela Ullman’s (“DAG Ullman”) Motion to Dismiss.

For the reasons stated herein, this Court will grant all

Defendants’ Motions to Dismiss and dismiss this case in its

entirety.

                            BACKGROUND

     The Court takes its facts from Plaintiff’s Complaint and

the public records 1 filed by Defendant Warden Taylor.   This

matter stems from Plaintiff’s termination from the Camden County

Correctional Facility (“CCCF”).   It appears from the substantial

record created at the administrative and state court level that




1 On a motion to dismiss, it is proper for a Court to not only
consider allegations within a complaint, but also to consider
matters of public record. Pension Benefit Guar. Corp. v. White
Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993) (“To
decide a motion to dismiss, courts generally consider only the
allegations contained in the complaint, exhibits attached to the
complaint and matters of public record.”). The exhibits
attached to Warden Taylor’s Motion to Dismiss are matters of
public record because they are administrative hearing
transcripts, the opinion of an administrative law judge, and the
opinion of the New Jersey Superior Court, Appellate Division.
Plaintiff was hired as a Corrections Officer at CCCF on August

6, 2012.   His hiring was subject to a working test period, which

began on November 18, 2012.   Plaintiff was terminated at the end

of this test period on November 29, 2013.    Defendants assert his

termination was because he received unsatisfactory performance

evaluations for unsatisfactory work.   Plaintiff alleges it was

in retaliation for a complaint he made against “SERGEANT DUDDY

WHO WAS FRIENDS WITH DEPUTY WARDEN PIZZARO.” (Pl.’s Compl. 4.)

      His termination precipitated litigation.   Plaintiff

appealed his termination to the Civil Service Commission (the

“Commission”) on November 29, 2013.    The Commission referred the

matter to the Office of Administrative Law (the “OAL”), where

Administrative Law Judge Joseph Ascione presided over

Plaintiff’s administrative hearing on December 15 and 17, 2014.

Plaintiff was represented by counsel at this hearing, Jeffrey S.

Ziegelheim.   During that proceeding, Plaintiff claims “JUDGE

ASCIONE VIOLATED [HIS] DUE PROCESS RIGHTS.   HE SAID THE CASE

COULD PROCEED WITH[OUT] ME HAVING ANY OF MY EVIDENCE IN THE

TRIAL . . . HE LATER WROTE A DECISION WITH OVER 63 ERRORS IN

IT[,] SOME HARMFUL, REVERSIBLE, AND SOME PLAIN.”     (Pl.’s Compl.

3.)   Also during the administrative hearing, Plaintiff claims

“KAREN TAYLOR COMMITTED PERJURY.”   (Pl.’s Compl. 3.)   At some

point, Plaintiff claims he provided transcripts to AG Porrino,

but he “FAILED TO DO HIS JOB.”   (Pl.’s Compl. 3.)
     Judge Ascione upheld Plaintiff’s termination in a May 4,

2015 opinion.   Thereafter, Plaintiff appealed the administrative

ruling – pro se – to the New Jersey Superior Court, Appellate

Division.   It appears AG Porrino and DAG Ullman appeared on

behalf of the Commission.   On October 17, 2017, the Appellate

Division affirmed Judge Ascione’s decision upholding CCCF’s

termination of Plaintiff.   Thereafter, Plaintiff filed his

complaint in this case on October 15, 2018.

     Plaintiff brings individual and official capacity claims

under 42 U.S.C. § 1983 against Judge Ascione and Warden Taylor,

and only official capacity claims under 42 U.S.C. § 1983 against

AG Porrino and DAG Ullman on the basis of the above allegations.

As for relief requested, Plaintiff states the following:

     I WOULD LIKE FOR THE COURT AND JUDGE TO READ MY BRIEF
     AND “ERRORS IN JUDGES DECISION” TRANSCRIPTS FOR PROOF
     REVERSE THE DECISION OF THE LOWER COURTS SO I AM
     REINSTATED.   I AM AWARDED BACKPAY AND ALL MY OTHER
     VACATIONS AND SICK DAYS I WOULD HAVE ACCRUED WHATEVER
     MONETARY AWARD THE COURT SEES FIT FOR THE BANKRUPTCY
     SHORT SALE [OF PLAINTIFF’S HOUSE] AND STRUGGLE TO PAY MY
     BILLS. . . .I HAVE SPENT NEARLY $15,000.00 ON THIS SO
     FAR 7500.00 ON THE ATTORNEY, TRANSCRIPTS, SENT ALL
     PAPERWORK CERTIFIED OR DROVE ITEMS TO JUSTICE COMPLEX,
     COPIES, INK, PRINTER, COMPUTER.    THIS DOESN’T INCLUDE
     THE HUNDREDS OF HOURS GATHERING ALL INFORMATION WRITING
     EVERYTHING OUT. THIS FORGERY AND PERJURY HAS TURNED MY
     LIFE UPSIDE DOWN THIS COULD BE AS BAD AS AN INJURY
     BECOMING PERMANENTLY DISFIGURED.

(Pl.’s Compl. 5.)

     In lieu of answering, Defendant Warden Taylor filed a

Motion to Dismiss on November 28, 2018 and the remaining
Defendants (Judge Ascione, AG Porrino, and DAG Ullman) filed

their Motion to Dismiss on December 10, 2018.      Plaintiff has

opposed these motions through a series of letters filed with the

Court.    Thus, Defendants’ Motions to Dismiss are fully briefed

and ripe for adjudication.

                              ANALYSIS

     A.     Subject Matter Jurisdiction

     This Court possesses subject matter jurisdiction over this

case pursuant to 28 U.S.C. § 1331.

     B.     Motion to Dismiss Standard

     When considering a motion to dismiss a complaint for

failure to state a claim upon which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

must accept all well-pleaded allegations in the complaint as

true and view them in the light most favorable to the plaintiff.

Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).      It is well

settled that a pleading is sufficient if it contains “a short

and plain statement of the claim showing that the pleader is

entitled to relief.”    FED. R. CIV. P. 8(a)(2).

     “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a
cause of action will not do . . . .”   Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

(citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

          To determine the sufficiency of a complaint, a
     court must take three steps.    First, the court must
     “tak[e] note of the elements a plaintiff must plead to
     state a claim.”    Second, the court should identify
     allegations that, “because they are no more than
     conclusions, are not entitled to the assumption of
     truth.” Third, “whe[n] there are well-pleaded factual
     allegations, a court should assume their veracity and
     then determine whether they plausibly give rise to an
     entitlement for relief.”

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 664, 675, 679 (2009)).   A court may “generally

consider only the allegations contained in the complaint,

exhibits attached to the complaint and matters of public

record.”   Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)

(citing Pension Benefit Guar. Corp. v. White Consol. Indus.,

Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

     A district court, in weighing a motion to dismiss, asks

“not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claim.”

Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416
U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

decision in Twombly expounded the pleading standard for ‘all

civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

the coffin for the ‘no set of facts’ standard that applied to

federal complaints before Twombly.”).    “A motion to dismiss

should be granted if the plaintiff is unable to plead ‘enough

facts to state a claim to relief that is plausible on its

face.’”   Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

570).

     C.     Defendants’ Motions to Dismiss

     Defendants offer a number of reasons why this action must

be dismissed.    All Defendants argue Plaintiff’s § 1983 claims

are barred by the application of the Rooker-Feldman abstention

doctrine.    The Rooker-Feldman doctrine “strips federal courts of

jurisdiction over controversies ‘that are essentially appeals

from state-court judgments.’”    Williams v. BASF Catalysts LLC,

765 F.3d 306, 315 (3d Cir. 2014) (quoting Great W. Mining &

Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 165 (3d Cir.

2010)).   In other words, the Rooker-Feldman doctrine applies to

“cases brought by state-court losers complaining of injuries

caused by state-court judgments before the district court

proceedings commenced and inviting district court review and

rejection of those judgments.”    Id. (quoting Lance v. Dennis,
546 U.S. 459, 464 (2006)).

     Four elements must be met: “(1) the federal plaintiff lost

in state court; (2) the plaintiff complains of injuries caused

by the state court [judgment]; (3) [that judgment was] rendered

before the federal suit was filed; and (4) the plaintiff is

inviting the district court to review and reject the state

[judgment].”   Great W. Mining, 615 F.3d at 166.   The Court will

address each element in turn.

     The first element is met.   Plaintiff lost in state court.

Plaintiff’s termination was upheld by Judge Ascione and Judge

Ascione’s decision was affirmed by the Appellate Division.    The

second element is also met.   Plaintiff complains that the

underlying judgments upholding his termination caused the

alleged due process violations – and allowed Warden Taylor to

allegedly commit perjury, which supported the judgment against

Plaintiff - as well as the damages which occurred because he was

not reinstated.   The third element is met, as both the

administrative decision and that of the Appellate Division were

rendered prior to the filing of this suit in October 2018.

     Finally, the fourth element is met.   Most obviously,

granting Plaintiff’s requested relief of “REVERS[ING] THE

DECISION OF THE LOWER COURTS” directly invites this Court to

review and reject the underlying judgments upholding his

termination.   Moreover, allowing Plaintiff’s § 1983 claims to
proceed here would indirectly invite rejection of the underlying

judgment.   Finding that Judge Ascione not admitting evidence was

a violation of Plaintiff’s Due Process rights would attack the

basis of that judgment as it would require the admission of

evidence that was not considered and could be adverse to the

judgment.   Determining that Warden Taylor committed perjury

would similarly attack the basis of the judgment as it would

require exclusion of evidence supportive of the judgment.    To

the extent applicable, determining that AG Porrino and DAG

Ullman 2 should have prosecuted Warden Taylor for perjury would


2 The claim against AG Porrino and DAG Ullman also suffers from a
more fundamental defect. No individual has the right to have a
prosecutor bring charges against another. Prosecutors possess
prosecutorial discretion. State v. Le Vien, 209 A.2d 97, 99
(N.J. 1965) (“[W]e find no authority which would permit one who
commits a crime to insist on the State’s instituting criminal
proceedings. It is the prosecutor who in the first instance has
the discretion in such circumstances.”); United States v.
Eisenberg, 773 F. Supp. 662, 717 (D.N.J. 1991) (“‘Prosecutors
have traditionally enjoyed discretion in deciding which of
multiple charges against a defendant are to be prosecuted or
whether they are all to be prosecuted at the same time.’”
(quoting United States v. Pungitore, 910 F.2d 1084, 1112 (3d
Cir. 1990))).
     Regardless, the Court cannot mandate – as it appears
Plaintiff requests – that a prosecution be brought. Williams v.
Soumilas, No. 17-2433 (JBS/AMD), 2018 U.S. Dist. LEXIS 122378,
at * (D.N.J. July 23, 2018) (“This Court lacks the authority to
initiate criminal proceedings as that power is reserved for the
executive branches of government. Further, decisions of a
prosecutor whether to investigate or charge criminal conduct are
within prosecutorial discretion and cannot be mandated by a
court under its mandamus jurisdiction. Thus, the complaint is
dismissed with prejudice to the extent it asks the Court to
initiate criminal proceedings.”). Nor may Plaintiff receive
compensatory relief for harms that may have resulted from the
attack the basis of the judgment because it would require this

Court to find that Warden Taylor committed perjury.

     Thus, Defendants have demonstrated that the Rooker-Feldman

abstention doctrine is applicable.    Accordingly, this Court must

dismiss this action in its entirety as it lacks jurisdiction to

hear the claims stated therein.   All other arguments asserted by

the parties will not be considered, as they are moot in light of

the Court’s decision.   The Court has reviewed the filings

provided by all parties.   It is unfortunate that Plaintiff was

terminated and that the loss of his position at CCCF may have

led to the harms he states in his complaint and various filings

before the Court.   But, the Court must obey the law, and the law

requires it to dismiss this action.

                            CONCLUSION

     For the foregoing reasons, this Court will grant

Defendants’ Motions to Dismiss and dismiss this action in its

entirety.

     An appropriate Order will be entered.



Date: June 27, 2019                    s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




decision not to prosecute. See Fuchs v. Mercer Cty., 260 F.
App’x 472, 475 (3d Cir. 2008) (holding that prosecutors are
entitled to absolute prosecutorial immunity for decision on
whether to initiate a prosecution).
